internal_revenue_service department ot ee i washington dc person to contact telephone number refer reply -ep-t date set vea igos iw ul g3-op attention legend county a state b group c employees law d plan x plan y dear this is in response to your request originally submitted on date and supplemented by letters dated date and date in which your authorized representative requested a private_letter_ruling conceming the federal_income_tax treatment under sec_414 of the internal_revenue_code of certain contributions to plan x county a is a political_subdivision of state b group c employees are eniployed by is a participating employer in plan x plan x is a state retirement_plan county a county a which is qualified under sec_401 of the code prior to the transaction in question group c employees were participants in plan y a related yet distinct state retirement_plan group c employees expressed a desire to become participants in plan x in pursuant to section of law d a member of plan x may voluntarily transfer credited service he received under plan y to pian x on payment of accumulated employer and employee contributions and interest in plan y plus five percent of current compensation_for each year_of_service prorated for periods of less than a year fu section of law d contains the enabling legislation which allows each department and political_subdivision to pick up the employee contributions required by this section for all compensation paid on or after date county a agreed to pay the portion of each group c employee's contribution attributable to the additional five percent of current compensation directly to plan x only on the condition that each group c employee execute an agreement specifically stating the county a contribution is not intended to qualify as a pick-up payment pursuant to sec_414 of the code furthermore the agreement stated that county a's portion of the transfer will be made as a payment directly to plan x and will be includable in group c employees’ gross taxable wages n making the contributions directly to plan x county a did not specify to the plan_administrator that the contributions were being paid_by county a in lieu of contributions by the group c employees the group c employees were not given the option of choosing to receive the contributions directly instead of having them paid_by county a to plan x county a reported all such contributions pursuant to said agreement as additional taxable compensation on each group c employee's form_w-2 the contributions were not treated as wages for fica purposes or for income_tax_withholding purposes based on the foregoing you request a ruling that county a's above described contributions do not qualify as pick-up contributions pursuant to sec_414 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the schoo district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them bss paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both it is represented that section of law d contains sufficient enabling it also has been represented that group c employees must execute an legislation which allows county a to pick up required contributions but that it is inapplicable to the voluntary payments required to convert the plan service credits under section of law d agreement stating that the contribution is not intended to qualify as a pick-up contribution the county a portion of the transfer will be made as a payment directly to plan x and will be includable in each group c employees’ gross taxable wages in making the contributions directly to plan x county a did not specify that the contributions were being paid in lieu of contributions by group c employees therefore the criteria set forth in revrul_81_35 and revrul_81_36 are not satisfied accordingly with respect to your ruling_request we conclude that county a's contributions do not qualify as pick-up contributions pursuant to sec_414 of the code this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent a copy of this ietter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ll hrances u fear frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose
